DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8 – 10 and 12 – 14 are allowed. Claims 1 – 7, and 11 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A communication device including a communication line for sending and receiving a charge control signal between a transportation apparatus and a charging apparatus configured to send and receive a charge control signal between a transportation apparatus and a charging apparatus, the communication device comprising: a connector connected to the communication line; a modem modulating a signal, outputting a modulated signal and demodulating a modulated signal input, the modem including an output unit and an input unit;[[, and]] a first internal communication line and a second internal communication line each being connected to the connector and the modem, wherein the first internal communication line is connected to the output unit of the modem and the second internal communication line is connected to the input line of the modem, the first internal communication line and the second internal communication line respectively being for sending the modulated signal and being for receiving the modulated signal, wherein the modem is capable of outputting a beacon signal for communication to the charging apparatus through the first internal communication line and the communication line and outputting the beacon signal through the first internal communication line and the second internal communication line, and sends and receives the modulated signal by superposing the modulated signal on the charge control signal, wherein the modem outputs the beacon signal from the output unit as a sending source and a sending destination; a branch line branched from an intermediate location of the second internal communication line; a wave detector circuit that detects the beacon signal transmitted to the branch line by way of the first internal communication line, the connector and the second internal communication line; and a diagnosis unit that performs a fault diagnosis of the communication device based on a detected signal, wherein the diagnosis unit performs the fault diagnosis for each part from the output unit through the first internal communication line, the connector and the second internal communication line to the branch line based on a detected signal.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 14, A fault diagnosis method of a communication device having a connector connected to a communication line, the communication line for sending and receiving a charge control signal between a transportation apparatus and a charging apparatus, the method comprising: providing a modem modulating a signal, outputting a modulated signal and demodulating a modulated signal input, the modem including an output unit and an input unit;[[, and]] providing a first internal communication line and a second internal communication line each being connected between the connector and the modem, wherein the first internal communication line is connected to the output unit of the modem and the second internal communication line is connected to the input line of the modem, the first internal communication line and the second internal communication line respectively being for sending the modulated signal and being for receiving the modulated signal, wherein the modem is capable of outputting a beacon signal for communication to the charging apparatus through the first internal communication line and the communication line and outputting the beacon signal through the first internal communication line and the second internal communication line, and sends and receives the modulated signal by superposing the modulated signal on the charge control signal, wherein the modem outputs the beacon signal from the output unit as a sending source and a sending destination; branching the beacon signal transmitted by way of the first internal communication line, the connector and the second internal communication line at an intermediate location and detecting the branched beacon signal, and performing a diagnosis of the communication device based on a signal obtained through detection, wherein the diagnosis unit performs the fault diagnosis for each part from the output unit through the first internal communication line, the connector and the second internal communication line to the branch line based on a detected signal.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661